

116 HR 3936 IH: Southern Campaign of the Revolution National Heritage Corridor Act of 2019
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3936IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Mr. Clyburn (for himself, Mr. Cunningham, Mr. Wilson of South Carolina, Mr. Duncan, Mr. Timmons, Mr. Norman, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish in the States of North Carolina and South Carolina the Southern Campaign of the
			 Revolution National Heritage Corridor, and for other purposes.
	
 1.Short titleThis Act may be cited as the Southern Campaign of the Revolution National Heritage Corridor Act of 2019. 2.Findings and purpose (a)FindingsCongress finds that—
 (1)in accordance with the Study, the Southern Campaign of the Revolution National Heritage Corridor, an 8-mile-wide corridor, provides operational efficiency in connecting the greatest concentration of the Carolinas’ Revolutionary War sites including battlefields, historic communities, farmsteads, and landscapes that reflect the cultural and natural environments of North Carolina and South Carolina in the latter half of the 18th century;
 (2)there is a national interest in protecting, conserving, restoring, promoting, and interpreting the benefits of the Corridor for the residents of, and visitors to, the Corridor;
 (3)a primary responsibility for conserving, preserving, protecting, and promoting the benefits resides with the Managing Entity having jurisdiction over the Corridor; and
 (4)in view of the longstanding Federal practice of assisting States in creating, protecting, conserving, preserving, and interpreting areas of significant natural and cultural importance, and in view of the national significance of the Corridor, the Federal Government has an interest in assisting the States and the Managing Entity in fulfilling the responsibilities described in paragraph (3).
 (b)PurposesThe purposes of this Act are— (1)to protect, preserve, conserve, restore, promote, interpret, and make available for the benefit of the public the historic, cultural, and natural resources of the Corridor;
 (2)to encourage and support, through financial and technical assistance, the Managing Entity in the development of a Management Action Plan for the Corridor to ensure coordinated public and private action in the Corridor in a manner consistent with subsection (a);
 (3)to provide, during the development of an integrated Corridor Management Action Plan, Federal financial and technical assistance for the protection, preservation, and conservation of land and water areas in the Corridor that are in danger of being adversely affected or destroyed;
 (4)to encourage and assist Managing Entity to identify the full range of public and private technical and financial assistance programs and services available to implement the Corridor Management Action Plan; and
 (5)to encourage adequate coordination of all government programs affecting the historic, cultural, and natural resources of the Corridor.
				3.Definitions
 In this Act: (1)CorridorThe term Corridor means the Southern Campaign of the Revolution National Heritage Corridor established by section 4(a).
 (2)Corridor management action planThe term Corridor Management Action Plan means the management action plan developed under section 6. (3)Management entityThe term Management Entity means the University of South Carolina as established under section 4.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StatesThe term States mean the States of North Carolina and South Carolina.
 (6)StudyThe term Study means the Department of the Interior, National Park Service (NPS)’s July 2015 Southern Campaign of the Revolution National Heritage Area Suitability/Feasibility Study.
 (7)MapThe term map means the map provided in the Study: Appendix C: Corridor Maps, page 93, Map 1: Proposed National Heritage Area Corridor. 4.Southern Campaign of the Revolution National Heritage Corridor (a)EstablishmentThere is established in the States the Southern Campaign of the Revolution National Heritage Corridor.
 (b)BoundariesThe Corridor shall consist of the area depicted on the map. The Corridor shall be specified in detail in the Corridor Management Action Plan.
 (c)MapA map of the Corridor shall be on file and available for public inspection in the appropriate offices of—
 (1)the National Park Service; and (2)the Management Entity.
 (d)AdditionAdditional areas of the States outside the Corridor boundaries may be added to the Corridor by the Secretary at the request of the Management Entity.
 (e)Management entityThe Management Entity for the Corridor shall be The University of South Carolina, a public research university.
			5.Administration
 (a)AuthoritiesTo carry out the management plan, the Secretary, acting through the management entity, may use amounts made available under this section to—
 (1)make grants to the States or a political subdivision of the States, nonprofit organizations, and other persons;
 (2)enter into cooperative agreements with, or provide technical assistance to, the States or a political subdivision of the States, nonprofit organizations, and other interested parties;
 (3)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;
 (4)obtain money or services from any source including any that are provided under any other Federal law or program;
 (5)contract for goods or services; and (6)undertake to be a catalyst for any other activity that furthers the Corridor and is consistent with the approved Corridor Management Action Plan.
 (b)DutiesThe management entity shall— (1)in accordance with section 6, prepare and submit a Corridor Management Action Plan for the Corridor to the Secretary;
 (2)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by—
 (A)carrying out programs and projects that recognize, protect, and enhance important resource values in the Corridor;
 (B)establishing and maintaining interpretive exhibits and programs in the Corridor; (C)developing recreational and educational opportunities in the Corridor;
 (D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the Corridor;
 (E)protecting and restoring historic sites and buildings in the Corridor that are consistent with Corridor themes;
 (F)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Corridor; and
 (G)promoting a wide range of partnerships among governments, organizations, and individuals to further the Corridor;
 (3)consider the interests of diverse units of government, businesses, organizations, and individuals in the Corridor in the preparation and implementation of the Corridor Management Action Plan;
 (4)conduct meetings open to the public at least semiannually regarding the development and implementation of the Corridor Management Plan;
 (5)for any year that Federal funds have been received under this section— (A)submit an annual report to the Secretary that describes the activities, expenses, and income of the management entity (including grants to any other entities during the year that the report is made);
 (B)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (C)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (6)encourage by appropriate means economic viability that is consistent with the Corridor. (c)Prohibition on the acquisition of real propertyThe management entity shall not use Federal funds made available under this section to acquire real property or any interest in real property.
			6.Corridor management action plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Management Entity shall submit to the Secretary for approval a proposed Corridor Management Action Plan for the Corridor.
 (b)RequirementsThe Corridor Management Action Plan shall— (1)determine the boundaries of the Corridor adherent to section 4(b);
 (2)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the Corridor;
 (3)take into consideration Federal, State, local, and Tribal plans and treaty rights; (4)include—
 (A)an inventory of— (i)the resources located in the Corridor; and
 (ii)any other property in the Corridor that— (I)is related to the themes of the Corridor; and
 (II)should be preserved, restored, managed, or maintained because of the significations of the property;
 (B)comprehensive policies, strategies, and recommendations for conservation, funding, management, and development of the Corridor;
 (C)a description of the actions that the Federal Government, State, Tribal, and local governments, private organizations, and individuals have agreed to take to protect the natural, historical, cultural, scenic, and recreational resources of the Corridor;
 (D)a program of implementation for the Corridor Management Action Plan by the management entity that includes a description of—
 (i)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (ii)specific commitments for implementation that have been made by the management entity or any government, organization, or individual for the first 5 years of operation;
 (E)the identification of sources of funding for carrying out the management plan; (F)analysis and recommendations for means by which Federal, State, local, and Tribal programs, including the role of the National Park Service in the Corridor, may best be coordinated to carry out this subsection; and
 (G)an interpretative plan for the Corridor; and (5)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the Corridor.
 (c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the management entity shall be ineligible to receive additional funding under this section until the date that the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
 (1)In generalNot later than 180 days after the date of receipt of the management plan the Secretary, in consultation with State and Tribal governments, shall approve or disapprove the management plan.
 (2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the management entity is representative of the diverse interests of the Corridor, including Federal, State, Tribal, and local governments, natural and historic resources protection organizations, educational institutions, businesses, recreational organizations;
 (B)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan;
 (C)the resource preservation and interpretation strategies contained in the management plan would adequately protect the natural, historical, and cultural resources of the Corridor; and
 (D)the Secretary has received adequate assurances from appropriate State and local officials whose support is needed to ensure the effective implementation of the State and local aspects of the plan.
 (3)Action following disapprovalIf the Secretary disapproves the management plan, the Secretary shall— (A)advise the management entity in writing of the reasons for the disapproval;
 (B)make recommendations for revisions to the management plan; and (C)not later than 180 days after the receipt of any proposed revision of the management plan from the management entity, approve or disapprove the proposed revision.
					(4)Amendments
 (A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan.
 (B)Use of fundsThe management entity shall not use Federal funds authorized by this subtitle to carry out any amendments to the management plan until the Secretary has approved the amendments.
					7.Relationship to other Federal agencies
 (a)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the management entity to the maximum extent practicable.
 (c)Other Federal agenciesNothing in this section— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 8.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, or local agency, or conveys any land use or other regulatory authority to the management entity;
 (4)authorizes or implies the reservation or appropriation of water or water rights; (5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or
 (6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			9.Evaluation; report
 (a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Corridor, the Secretary shall—
 (1)conduct an evaluation of the accomplishments of the Corridor; and (2)prepare a report in accordance with subsection (c).
 (b)EvaluationAn evaluation conducted under subsection (a) shall— (1)assess the progress of the management entity with respect to—
 (A)accomplishing the purposes of this section for the Corridor; and (B)achieving the goals and objectives of the approved management plan for the Corridor;
 (2)analyze the Federal, State, Tribal, local, and private investments in the Corridor to determine the leverage and impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Corridor for purposes of identifying the critical components for sustainability of the Corridor.
				(c)Report
 (1)In generalBased on the evaluation conducted under subsection (b), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Corridor.
 (2)Required analysisIf the report prepared under subsection (a) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of—
 (A)ways in which Federal funding for the Corridor may be reduced or eliminated; and (B)the appropriate time period necessary to achieve the recommended reduction or elimination.
 (3)Submission to congressOn completion of the report, the Secretary shall submit the report to— (A)the Committee on Energy and Natural Resources of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. 10.FundingThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.
 11.Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act.
		